
	
		I
		112th CONGRESS
		2d Session
		H. R. 6528
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Ms. Lee of California
			 (for herself, Mr. Stark,
			 Ms. Clarke of New York, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce by 5 percent the discretionary budget authority
		  of any Federal agency for a fiscal year if the financial statement of the
		  agency for the previous fiscal year does not receive an unqualified audit
		  opinion by an external independent auditor, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Audit the Pentagon Act of
			 2012.
		2.PurposesThe purposes of this Act are as
			 follows:
			(1)To strengthen
			 American national security by ensuring that—
				(A)military planning, operations, weapons
			 development, and a long-term national security strategy are connected to sound
			 financial controls; and
				(B)defense dollars are spent
			 efficiently.
				(2)To instill a
			 culture of accountability at the Department of Defense that supports the vast
			 majority of dedicated members of the Armed Forces and civilians who want to
			 ensure proper accounting and prevent waste, fraud, and abuse.
			3.FindingsCongress finds the following:
			(1)The 2011 Financial Report of the United
			 States Government found that 32 of 35 major Federal agencies received clean
			 audit opinions. Two more, the Department of Homeland Security and the
			 Department of State, received qualified audit opinions but are
			 making progress. Only the Department of Defense had a disclaimer
			 because it lacked any auditable reporting or accounting available for
			 independent review.
			(2)The financial
			 management of the Department of Defense has been on the
			 High-Risk list of the Government Accountability Office (GAO).
			 The GAO found that the Department is not consistently able to control
			 costs; ensure basic accountability; anticipate future costs and claims on the
			 budget; measure performance; maintain funds control; and prevent and detect
			 fraud, waste, and abuse.
			(3)At a September
			 2010 hearing of the Senate, the Government Accountability Office stated that
			 past expenditures by the Department of Defense of $5,800,000,000 to improve
			 financial information, and billions of dollars more of anticipated expenditures
			 on new information technology systems for that purpose, may not suffice to
			 achieve full audit readiness of the financial statement of the Department. At
			 that hearing, the Government Accountability Office could not predict when the
			 Department would achieve full audit readiness of such statements.
			(4)Section 9 of
			 article 1 of the Constitution of the United States requires all agencies of the
			 Federal Government, including the Department of Defense, to publish a
			 regular statement and account of the receipts and expenditures of all public
			 money.
			(5)Section 303(d) of
			 the Chief Financial Officers Act of 1990 (Public Law 101–576) required that
			 financial statements be prepared and independently audited for the Department
			 of the Army by March 31, 1992, and for the Department of the Air Force by March
			 31, 1993. Neither the Department of the Army nor the Department of the Air
			 Force has complied.
			(6)Section 3515 of
			 title 31, United States Code, requires the agencies of the Federal Government,
			 including the Department of Defense, to present auditable financial statements
			 beginning not later than March 1, 1997. The Department has not complied with
			 this law.
			(7)The Federal
			 Financial Management Improvement Act of 1996 (31 U.S.C. 3512 note) requires
			 financial systems acquired by the Federal Government, including the Department
			 of Defense, to be able to provide information to leaders to manage and control
			 the cost of government. The Department has not complied with this law.
			(8)The National
			 Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107) requires
			 the Secretary of Defense to report to Congress annually on the reliability of
			 the financial statements of the Department of Defense, to minimize resources
			 spent on producing unreliable financial statements, and to use resources saved
			 to improve financial management policies, procedures, and internal
			 controls.
			(9)In 2005, the
			 Department of Defense created a Financial Improvement and Audit Readiness
			 (FIAR) Plan, overseen by a directorate within the office of the Under Secretary
			 of Defense (Comptroller), to improve Department business processes with the
			 goal of producing timely, reliable, and accurate financial information that
			 could generate an audit-ready annual financial statement. In December 2005,
			 that directorate, known as the FIAR Directorate, issued the first of a series
			 of semiannual reports on the status of the Financial Improvement and Audit
			 Readiness Plan.
			(10)The National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84) requires
			 regular status reports on the Financial Improvement and Audit Readiness Plan
			 described in paragraph (9), and codified as a statutory requirement the goal of
			 the Plan in ensuring that Department of Defense financial statements are
			 validated as ready for audit not later than September 30, 2017.
			4.Spending
			 reductions for agencies without clean audits
			(a)Applicability
				(1)In
			 generalSubject to paragraph (2), this section applies to each
			 Federal agency identified by the Director of the Office of Management and
			 Budget as required to have an audited financial statement under section 3515 of
			 title 31, United States Code.
				(2)Applicability to
			 military departments and defense agenciesFor purposes of
			 paragraph (1), in the case of the Department of Defense, each military
			 department and each Defense Agency shall be treated as a separate Federal
			 agency.
				(b)DefinitionsIn
			 this section, the terms financial statement and external
			 independent auditor have the same meanings as those terms have under
			 section 3521(e) of title 31, United States Code.
			(c)Adjustments for
			 Financial Accountability
				(1)On March 2 of
			 fiscal year 2013 and each subsequent fiscal year, the discretionary budget
			 authority available for each Federal agency for such fiscal year is adjusted as
			 provided in paragraph (2).
				(2)If a Federal
			 agency has not submitted a financial statement for the previous fiscal year, or
			 if such financial statement has not received either an unqualified or a
			 qualified audit opinion by an independent external auditor, the discretionary
			 budget authority available for the Federal agency is reduced by 5 percent, with
			 the reduction applied proportionately to each account (other than an account
			 listed in subsection (d) or an account for which a waiver is made under
			 subsection (e)).
				(3)An amount equal to the total amount of any
			 reduction under paragraph (2) shall be retained in the general fund of the
			 Treasury for the purposes of deficit reduction.
				(d)Accounts
			 excludedThe following accounts are excluded from any reductions
			 referred to in subsection (c)(2):
				(1)Military
			 personnel, reserve personnel, and National Guard personnel accounts of the
			 Department of Defense.
				(2)The Defense Health
			 Program account of the Department of Defense.
				(e)WaiverThe
			 President may waive subsection (c)(2) with respect to an account if the
			 President certifies that applying the subsection to that account would harm
			 national security or members of the Armed Forces who are in combat.
			(f)ReportNot
			 later than 60 days after an adjustment under subsection (c), the Director of
			 the Office of Management and Budget shall submit to Congress a report
			 describing the amount and account of each adjustment.
			5.Report on
			 Department of Defense reporting requirementsNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary of Defense (Comptroller) shall
			 submit to Congress a report setting forth the following:
			(1)A
			 list of each report of the Department of Defense required by law to be
			 submitted to Congress which, in the opinion of the Under Secretary, would no
			 longer be necessary if the financial statements of the Department of Defense
			 were audited with an unqualified opinion.
			(2)A
			 list of each report of the Department required by law to be submitted to
			 Congress which, in the opinion of the Under Secretary, interferes with the
			 capacity of the Department to achieve an audit of the financial statements of
			 the Department with an unqualified opinion.
			6.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)as the overall
			 defense budget is cut, congressional defense committees and the Department of
			 Defense should not endanger the Nation’s troops by reducing wounded warrior
			 accounts or vital protection (such as body armor) for members of the Armed
			 Forces in harm’s way;
			(2)the valuation of
			 legacy assets by the Department of Defense should be simplified without
			 compromising essential controls or generally accepted government auditing
			 standards; and
			(3)nothing in this
			 Act should be construed to require or permit the declassification of accounting
			 details about classified defense programs, and, as required by law, the
			 Department of Defense should ensure financial accountability in such programs
			 using proven practices, including using auditors with security
			 clearances.
			
